SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of September, 2013 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) Praça Comandante Linneu Gomes, Portaria 3, Prédio 24 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): São Paulo, September 13, 2013 - GOL Linhas Aéreas Inteligentes S.A. (BM&FBOVESPA: GOLL4 and NYSE: GOL), (S&P: B, Fitch: B-, Moody’s: B3), the largest low-cost and low-fare airline in Latin America hereby announces its preliminary air traffic figures for August 2013. PRASK, Yield and Fuel Prices Net PRASK presented a 24% growth over August/12, even with a supply reduction of 7.6% in the domestic market in the period. The additional supply reduction announced at the end of June contributed to this expressive PRASK growth on an annual comparison. This is the 17 th consecutive monthly PRASK increase, a result of the Company’s focus on maximizing the profitability of its supply. Net yield in August posted a 33% increase year-over-year, registering between R$24.0 and R$24.5 cents. GOL maintained its strategy of always improving the attractiveness of its product for passengers who present a differentiated profile in terms of the consumption frequency and standard. Fuel prices * moved up by 9% in the month when compared to August/12, driven by the continuous depreciation of the Real against the Dollar in the last months comprising the jet fuel price formation period, which carries a time lag. For the next months, the tendency is of further price hikes. (*) Fuel price per liter considers total fuel and lubricant expenses divided by period consumption OPERATING DATA August 2013(*) August 2012(*) % Chg. July 2013(*) % Chg. (MoM) (YoY) Total System ASK (mm) 4,119.8 4,342.3 -5.1% 4,387.3 -6.1% RPK (mm) 2,728.6 3,084.7 -11.5% 3,109.0 -12.2% Load Factor 66.2% 71.0% -4.8 p.p 70.9% -4.6 p.p Domestic Market ASK (mm) 3,685.7 3,987.8 -7.6% 3,850.1 -4.3% RPK (mm) 2,467.0 2,861.1 -13.8% 2,742.4 -10.0% Load Factor 66.9% 71.7% -4.8 p.p 71.2% -4.3 p.p International Market ASK (mm) 434.1 354.5 22.4% 537.3 -19.2% RPK (mm) 261.6 223.6 17.0% 366.6 -28.7% Load Factor 60.3% 63.1% -2.8 p.p 68.2% -8 p.p (*) Preliminary figures for August 2013; National Civil Aviation Agency (ANAC) figures for August 2012 and July 2013. 1 GOL Linhas Aéreas Inteligentes S.A Domestic Market In August, supply reduced by 7.6% the domestic market when compared to August/12. The decision of increasing the supply reduction in the domestic market from 7% to 9% on an annual comparison, announced in the end of June as a response to the new macroeconomic scenario, contributed to this decrease in August. The load factor in the domestic market reached 66.9%, a decrease of 4.8 percentage points over the same period in 2012. Again, it is possible to note that the Company presented a PRASK growth significantly above its supply reduction level , as demonstrated below. Annual PRASK & Domestic ASK Variation International Market In August, supply moved up by 22.4% , when compared to the same month in 2012, a reflection of the introduction of the flights to Santo Domingo, Miami and Orlando in the end of last year. Demand increased by 17.0% in the same period , mainly due to these new routes, while load factor decreased by 2.8 percentage points in the international market. The greater representativeness of our flights to Santo Domingo, where we provide around 85% of seats available for sale in our 737-800 NG aircraft creates pressure on our load factor indicator. As per ANAC’s methodology, the load factor is calculated considering the aircraft’s total capacity. 2 GOL Linhas Aéreas Inteligentes S.A ABOUT GOL LINHAS AÉREAS INTELIGENTES S.A GOL Linhas Aéreas Inteligentes S.A. (BM&FBOVESPA: GOLL4 and NYSE: GOL), the largest low-cost and low-fare airline in Latin America, offers around 970 daily flights to 65 destinations in 10 countries in South America, Caribbean and the United States under the GOL and VARIG brands, using a young, modern fleet of Boeing 737-700 and 737-800 Next Generation aircraft, the safest, most efficient and most economical of their type. The SMILES loyalty program allows members to accumulate miles and redeem tickets to more than 560 locations around the world via flights with foreign partner airlines. The Company also operates Gollog, a logistics service which retrieves and delivers cargo and packages to and from more than 3,500 cities in Brazil and six abroad. With its portfolio of innovative products and services, GOL Linhas Aéreas Inteligentes offers the best cost-benefit ratio in the market. 3 GOL Linhas Aéreas Inteligentes S.A SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:September 13 , 2013 GOL LINHAS AÉREAS INTELIGENTES S.A. By: /S/Edmar Prado Lopes Neto Name:Edmar Prado Lopes Neto Title:Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will a ctually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
